        Case 3:19-cv-00864-BAJ-RLB      Document 11    05/15/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


TERESA MOHLER                                                      CIVIL ACTION

VERSUS

GEICO GENERAL INSURANCE                                  NO.: 19-000864-BAJ-RLB
COMPANY


                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 10) pursuant to 28 U.S.C. § 636(b)(1). The Report and

Recommendation addresses Plaintiff Teresa Mohler’s Motion for Remand (Doc. 5),

which argues that complete diversity is lacking, the amount in controversy has not

been met, and the removal was procedurally defective. The Magistrate Judge

recommended that the Court deny Plaintiff’s motion because complete diversity has

been established. Defendant has shown that the amount in controversy exceeds

$75,000, and the claimed procedural defects are not jurisdictional and do not require

remand (Doc. 10 at pp. 6, 9, 10).

      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. No objections or responses were

filed by either party.




                                         1
       Case 3:19-cv-00864-BAJ-RLB    Document 11       05/15/20 Page 2 of 2



      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      Accordingly,

      IT   IS   ORDERED      that   the       Magistrate   Judge’s   Report   and

Recommendation (Doc. 10) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that the Plaintiff’s Motion to Remand

(Doc. 5) is DENIED.


                              Baton Rouge, Louisiana, this 15th day of May, 2020



                                    __________________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                          2
